Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 1 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 2 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 3 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 4 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 5 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 6 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 7 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 8 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 9 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 10 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 11 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 12 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 13 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 14 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 15 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 16 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 17 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 18 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 19 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 20 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 21 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 22 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 23 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 24 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 25 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 26 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 27 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 28 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 29 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 30 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 31 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 32 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 33 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 34 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 35 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 36 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 37 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 38 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 39 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 40 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 41 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 42 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 43 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 44 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 45 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 46 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 47 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 48 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 49 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 50 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 51 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 52 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 53 of 59
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 54 of 59
   Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 55 of 59



   ATTACHMENT TO STATEMENT OF FINANCIAL AFFAIRS
                 STARION ENERGY, INC.


CERTAIN TRANSFERS MADE BEFORE FILING FOR BANKRUPTCY
                 Case 18-12608-MFW         Doc 1   Filed 11/14/18   Page 56 of 59


Starion Energy Inc.
Supplier payment listing 8/17/2018‐11/14/2018
Suppliers
PJM Interconnection                                     $9,193,509.65
Emera Energy                                            $7,567,544.39
Nextera Energy Power Mktg LLC                           $2,961,296.00
Gruber v Starion Energy Settlement Fund                 $1,563,681.00
Telestars LLC                                             $675,515.00
NJ Div of Taxation‐‐Sales & Use Tax                      $604,154.37
New York ISO                                              $555,976.51
Flex Marketing, LLC                                       $277,719.93
CIMA                                                      $268,495.49
Telelink LLC                                             $241,719.80
GF‐Star, LLC                                              $204,959.80
Loan Stars LLC                                           $166,520.55
Brookfield Energy Marketing LP                            $130,000.00
American Express                                          $114,427.04
Anthem Blue Cross Blue Shield                            $111,218.58
Akin Gump Strauss Hauer & Feld LLP                       $109,923.50
EC Infosystems                                             $99,238.94
ShoreTek                                                   $98,696.30
Customized Energy Solutions                                $98,351.55
Direct Energy dba Energy America LLC                       $85,000.00
KeyBank                                                    $78,989.09
Walden Macht & Haran LLP                                  $122,268.37
Gellert Scali Busenkell & Brown, LLC                       $75,000.00
Emmet, Marvin & Martin, LLP                                $69,535.40
Krieger Kim & Lewin LLP                                    $54,941.80
NYS Department of State                                    $50,671.44
Reardon Scanlon Vodola Barnes LLP                          $50,000.00
751 Straits Turnpike, LLC                                  $36,900.00
MBAF, LLC                                                  $30,832.35
Commissioner of Revenue Services                           $30,382.00
Belcher Fitzgerald LLP                                     $30,000.00
Commonwealth of Massachusetts                              $29,520.28
Lincoln Financial Group                                    $29,241.80
Arnold & Porter Kaye Scholer LLP                           $28,995.00
Dept of Revenue Services‐CT                                $27,846.00
DeForest Koscelnik Yokitis & Berardinelli                  $25,000.00
A.A Dority                                                 $21,750.00
Massachusetts Dept Of Revenue                              $20,160.00
Morvillo Abramowitz Grand Iason & Anello                   $20,000.00
NYC. Department of Finance                                 $19,923.94
Utility Advocate LLC                                       $17,500.00
Loyalty Solutions LLC                                      $17,237.95
AGR Group, LLC                                             $16,718.51
Commonwealth of Pennsylvania ‐ PUC                         $15,947.00
                 Case 18-12608-MFW         Doc 1   Filed 11/14/18   Page 57 of 59


Starion Energy Inc.
Supplier payment listing 8/17/2018‐11/14/2018
Suppliers
Quantum Gas & Power Services, Inc.                        $15,522.18
Ohio Department of Taxation‐Sales                         $15,173.14
Feldman, Sol                                              $14,882.90
Public Service Commission DC                              $14,504.00
Greenberg Traurig, LLP                                    $13,557.50
DTE Energy Trading Inc.                                   $13,050.00
SD Consulting                                             $11,538.46
TrustedTPV, LLC                                           $11,397.68
Retail Energy Supply Association                          $10,961.13
Bizati, Fisnik                                            $10,775.34
Bizati, Nevzat                                            $10,775.34
Bizati, Petrit                                            $10,775.34
New Jersey Division of Taxation                           $10,510.00
Transcontinental Gas Pipe Line Company                    $10,482.65
Porsche Financial Services                                $10,389.60
Eckert Seamans                                            $10,221.11
Drexel Hamilton LLC                                       $10,000.00
USPS                                                      $10,000.00
DePino Associates LLC                                      $9,571.50
CT Dept of Ener&Envl P                                     $8,808.96
UA  Audit                                                  $7,788.03
Kupa, Destan                                               $7,561.65
Public Utilities Commission of Ohio                        $7,441.47
Citizen's Oil Offices EOP 90                               $7,349.69
Focus 10 Life                                              $7,342.95
Bank Of America                                            $6,784.77
Green Crown Energy                                         $6,743.27
Cognitive Energy LLC                                       $4,800.00
Metat LLC                                                  $1,880.80
Comcast‐ Fiber Con 5265                                    $1,444.53
Dauti, Adriana                                             $1,300.00
Vorys, Sater, Seymour and Pease LLP                        $1,214.00
Texas Eastern Transmission, LP                             $1,141.74
Thomson Reuters                                              $985.77
Tennessee Gas Pipeline Company, LLC                          $921.99
NRG Networks Hosting LLC                                     $719.63
Baltimore Gas & Electric‐‐CUB                                $498.50
ACT Group                                                    $290.78
Aranda, Felicita A.                                          $209.83
Thomas, Mark                                                 $184.75
Man Lee, Byung                                               $150.00
TransCanada Pipelines Limited                                $138.17
Bevan, Mosca & Giuditta, P.C.                                $115.00
Wallace, Robin                                               $100.50
                 Case 18-12608-MFW         Doc 1   Filed 11/14/18   Page 58 of 59


Starion Energy Inc.
Supplier payment listing 8/17/2018‐11/14/2018
Suppliers
Czurlains, Ann                                                 $97.79
Algonquin Gas Transmission                                     $92.78
Lexow, Alice                                                   $75.00
Moore, Sherman & Linda                                         $50.00
UPS                                                            $48.32
Foremost Insurance Group                                       $32.50
Young, Carol                                                   $21.81
Grand Total                                            $26,347,732.18
Case 18-12608-MFW   Doc 1   Filed 11/14/18   Page 59 of 59
